 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   COLLEEN BARBARITA, et al.,
                                                           Case No.: 2:18-cv-00373-JCM-NJK
 8          Plaintiff(s),
                                                                         ORDER
 9   v.
                                                                     (Docket No. 35)
10   BANK OF AMERICA, N.A., et al.,
11          Defendant(s).
12         Pending before the court are two orders for Plaintiffs to show cause. Docket Nos. 27, 33.
13 In the first, the Court ordered Plaintiffs to (1) file a notice of appearance by new counsel or a
14 notice of their intent to proceed pro se; and (2) show cause why they failed to appear for a hearing
15 on September 17, 2018. Docket No. 27. Plaintiffs failed to respond to that order. In the second,
16 the Court ordered Plaintiffs to show cause why their case should not be dismissed for violating
17 the Court’s first order to show cause and for failing to prosecute. Docket No. 33. Plaintiffs have
18 filed a response. Docket No. 35. The Court hereby ADMONISHES Plaintiffs to comply with
19 the Court’s orders and the Local Rules.        The orders to show cause are otherwise hereby
20 DISCHARGED. No later than September 30, 2019, Plaintiffs must file (1) a stipulation to
21 dismiss the instant case or (2) a status report informing the Court why settlement has not yet been
22 finalized.
23         IT IS SO ORDERED.
24         Dated: August 29, 2019
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
